Appeal from the Appellate Division’s February 6, 1992 order and appeal, taken from so much of the Appellate Division’s March 10, 1992 order as denied appellant’s motion for clarification and imposed costs, dismissed, without costs, by the Court of Appeals sua sponte, upon the ground that neither the February 6 order nor that portion of the March 10 order appealed from finally determine the action within the meaning of the Constitution; appeal, insofar as taken from the Appellate Division’s December 5, 1991 order, dismissed, without costs, by the Court of Appeals sua sponte, upon the ground that no substantial constitutional question is directly involved.